Exhibit 10.1

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into on October 23, 2009 and
is effective as of October 1, 2009 (“Effective Date”), by and between:

CASPIAN SERVICES, INC., a Nevada corporation (the “Company”), and

DR. MIRGALI S. KUNAYEV, an individual residing in the city of Almaty, Republic
of Kazakhstan (“Dr. Kunayev”).

PREAMBLE

With the commencement of a new fiscal year, the Company and Dr. Kunayev enter
into this Agreement to replace the standard statutory employment agreement
required in the Republic of Kazakhstan pursuant to which Dr. Kunayev was
previously employed with the Company. Therefore, the parties hereto, intending
to be legally bound, agree as follows.

AGREEMENT

1. Employment.  

 

Dr. Kunayev currently serves as the Chairman of the Company’s Board of Directors
(“Chairman”) and hereby agrees to continue to perform all duties and accept all
responsibilities incident to the position of Chairman as required by the
Company’s Articles of Incorporation and Bylaws, and from time to time, as may be
assigned to him by the resolution of the Board of Directors of the Company (the
“Board”) for so long as he continues to serve as the Chairman, or until the
expiration of the term of this Agreement, whichever shall occur earlier.  Dr.
Kunayev shall devote his full time, best efforts, knowledge, and experience in
discharging his duties under this Agreement.

2.Compensation.  

 

(a)

Salary.  During the term of this Agreement, the Company agrees to pay to Dr.
Kunayev a base salary at an annual rate of Two Hundred Fifty Thousand U.S.
Dollars ($250,000), payable in monthly installments in accordance with the
Company’s standard payroll practice. To the extent the salary payment is being
paid and received by Dr. Kunayev in the Republic of Kazakhstan, income and
social taxes in the Republic of Kazakhstan will be paid by the Company.

 

(b)

Benefits.  Effective October 1, 2009, Dr. Kunayev shall be entitled to
participate in all health insurance and life insurance benefit plans available
on a general basis to the Company’s executive officers whether residents or
non-residents of the Republic of Kazakhstan; provided, however, that the Company
reserves the right, from time to time, to amend in any respect and to terminate
all such benefit plans; and provided further that any reduction in such benefits
must be applicable to all employees or a class of employees generally.

 

--------------------------------------------------------------------------------

 

(c)

Annual bonus. Dr. Kunayev shall be eligible to receive annual bonuses during the
employment period, in such amounts and at such times, if any, as may be approved
by the Company’s Board in its sole discretion.  Annual bonuses, if any, shall be
subject to the limitations set forth in this Employment Agreement and shall not
exceed 25% of Dr. Kunayev’s annual base salary.

 

(d)

Expenses.  The Company will reimburse Dr. Kunayev for all reasonable expenses
incurred by him in the course of performing his duties under this Agreement
which are consistent with the Company’s policies in effect from time to time
with respect to travel, entertainment and other business expenses and to the
Company’s requirements with respect to reporting and documentation of such
expenses.

 

(e)

Vacation.  Dr. Kunayev shall be entitled to five (5) weeks vacation annually.
 Dr. Kunayev also will be entitled to personal time on an annual basis during
the term of this Agreement, as may be from time to time mutually agreed upon by
Dr. Kunayev and the Board.

 

(f)

Company Vehicle.  The Company agrees to lease an executive class vehicle (as
mutually agreed to by the Company and Dr. Kunayev) for his business use (and
ancillary personal use).  The Company will cover all repairs and operating
expenses of said vehicle, including the cost of liability insurance,
comprehensive and collision insurance.  Upon termination of Dr. Kunayev’s
employment hereunder for any reason, Dr. Kunayev shall either immediately return
the vehicle to the Company or make arrangement to assume the lease. Upon request
by the Company, Dr. Kunayev shall submit to the Company on a timely basis
documentation which defines the percentage of Dr. Kunayev’s use of the vehicle
which was for business purposes.

 

(g)

Administrative Staff. During performance of the his duties the Company agrees to
provide Dr. Kunayev with, or reimburse reasonable expenses incurred by him not
exceeding One Hundred and Twenty Thousand U.S. Dollars ($120,000) annually
associated with: i) retaining a personal assistant; ii) retaining an executive
secretary; iii) retaining a dedicated vehicle driver; iv) maintaining a security
protocol in the Republic of Kazakhstan; and v) as approved by the Board,
providing for such other administrative and logistics expenses as may be
required for the purpose of effective discharge of his duties.

 

 

 

--------------------------------------------------------------------------------

3. Term of Employment.

 

(a)

The term of this Agreement shall commence on the Effective Date and shall
continue until the next election of Directors by the Company’s stockholders.
Thereafter, the Agreement shall renew automatically following each election of
Directors by the Company’s stockholders at which Dr. Kunayev is re-elected to
the Board and appointed Chairman.

 

(b)

Notwithstanding the provisions of Section 3(a) of this Agreement, except for
provisions which by their terms extend beyond termination of this Agreement and
except following a Change of Control as defined in Section 4(b) herein, this
Agreement will terminate, and all rights of Dr. Kunayev hereunder (including,
without limitation, rights to any compensation or other benefits under Section 2
of this Agreement) shall cease:

 

i)

upon any meeting of the Company’s stockholders at which the Chairman is
nominated for re-election but is not elected to serve as a director by the
Company’s stockholders;

 

ii)

in the event Dr. Kunayev shall fail to be appointed as Chairman of the Board of
Directors following an election of Directors during the term of this Agreement;

 

iii)

in the event Dr. Kunayev shall resign from his positions with the Company; or

 

iv)

in the event Dr. Kunayev shall be removed from office as a Director pursuant to
a vote of the stockholders of the Company in accordance with Section 3.12 of the
Company’s Bylaws.

 

During the term of this Agreement, the Board shall use its best efforts to
nominate and recommend Dr. Kunayev for election to the Board at each meeting of
stockholders at which Directors are to be elected.

 

(c)

Notwithstanding the provisions of Section 3(a) of this Agreement, Company may
terminate this Agreement and Dr. Kunayev’s employment hereunder, at any time for
Cause (as defined below) immediately and automatically upon giving Dr. Kunayev
written notice of such termination.  As used in this Agreement, “Cause” shall
mean any of the following events:

 

(i)

a material breach of this Agreement by Dr. Kunayev that is not cured by him
within thirty (30) days following the date he received written notice from the
Company of its intent to terminate his employment for Cause as a result of such
material breach;

 

--------------------------------------------------------------------------------

(ii)

Dr. Kunayev’scommission of any act involving dishonesty or fraud or conduct,
which brings the Company into public disgrace or disrepute in any respect,
including but not limited to acts of dishonesty or fraud, commission of a felony
or a crime of moral turpitude; or

(iii)

gross negligence or willful misconduct by Dr. Kunayev with respect to business
affairs of the Company that is directly or materially harmful to the business or
reputation of the Company or any subsidiary of the Company.

 

If this Agreement, and Dr. Kunayev’s employment hereunder, is terminated for
Cause pursuant to the provisions of this Section 3(c) or Section 3(b)(iii)
above, all rights of Dr. Kunayev under this Agreement (including, without
limitation, rights to any compensation or other benefits under Section 2 of this
Agreement) shall cease as of the effective date of such termination.

(d)

Notwithstanding the provisions of Section 3(a) of this Agreement, except for
provisions which by their terms extend beyond termination of this Agreement,
this Agreement shall terminate automatically upon Dr. Kunayev’s voluntary
termination of employment (other than in accordance with Section 4 of this
Agreement), his decision to retire or otherwise not stand for re-election, his
death, his removal by vote of the Company’s stockholders or his failure to be
re-elected by the Company’s stockholders and all his rights hereunder
(including, without limitation, rights to any compensation or other benefits
under Section 2 of this Agreement) shall cease as of the date of such voluntary
termination, retirement or decision not to stand for re-election at Dr.
Kunayev’s election, his failure to be re-elected, or his death; provided,
however, that, if Dr. Kunayev dies after he delivers a Notice of Termination (as
defined in Section 4(a) of this Agreement), the provisions of Section 16(b) of
this Agreement shall apply.  Dr. Kunayev shall provide to Company not less than
thirty (30) days prior written notice of his voluntary termination of employment
(other than in accordance with Section 3 (a) and Section 4 of this Agreement) or
retirement.

 

(e)

Notwithstanding the provisions of Section 3(a) of this Agreement, except for
provisions which by their terms extend beyond termination of this Agreement,
this Agreement and Dr. Kunayev’s employment hereunder shall terminate
automatically upon Dr. Kunayev’s Disability and all of his rights under this
Agreement (including, without limitation, rights to any compensation or other
benefits under Section 2 of this Agreement) shall cease as of the date of such
termination; provided, however, that, if he becomes Disabled after he delivers a
Notice of Termination (as defined in Section 5(a) of this Agreement), Dr.
Kunayev shall nevertheless be absolutely entitled to receive all of the
compensation and benefits provided for in, and for the term set forth in,
Section 6 of this Agreement.  For purposes of this Agreement, “Disability” shall
mean a mental or physical disability, illness or incapacity of Dr. Kunayev which
renders him unable to perform a substantial portion ofhisduties as an employee
of the Company for a period of three (3) consecutive months or an aggregate
period of six (6) months in any eighteen (18) month period or that renders Dr.
Kunayev unable to earn a livelihood as an employee of a business comparable to
the Company’s business, unless further time is required as a reasonable
accommodation under any applicable employee protection legislation.  The Company
shall provide to Dr. Kunayev not less than thirty (30) days prior written notice
of its intent to terminate his employment for Disability.

 

--------------------------------------------------------------------------------

 

(f)

The Company and Dr. Kunayev agree that, in the event employment under this
Agreement terminates for any reason, he shall not concurrently resign as a
director of the Company unless such resignation is warranted under the
circumstances.

 

4. Termination of Employment Following Change in Control.

 

(a)

           If a Change in Control (as defined in Section 4(b) of this Agreement)
shall occur and if thereafter, at any time during the term of this Agreement,
there shall be:

 

(i)

any involuntary termination of Dr. Kunayev’s employment (other than for Cause or
Disability);

(ii)

a reduction in Dr. Kunayev’s title, responsibilities, including reporting
responsibilities, or authority, including such title, responsibilities, or
authority as such may have been increased from time to time during the term of
this Agreement, which results in a material negative change to Dr. Kunayev in
the employment relationship;

(iii)

the assignment of Dr. Kunayev to duties inconsistent with his office as existed
on the day immediately prior to the date of a Change in Control, which results
in a material negative change to Dr. Kunayev in the employment relationship;

(iv)

a reduction in Dr. Kunayev’s annual base salary in effect on the day immediately
prior to the date of the Change in Control;

(v)

a termination of Dr. Kunayev’s participation, on substantially similar terms, in
any incentive compensation or bonus plans of the Company in which he
participated immediately prior to the Change in Control, or any change or
amendment to any of the substantive provisions of any of such plans which would
materially decrease the potential benefits to Dr. Kunayev under any of such
plans;

(vi)

a failure by the Company to provide Dr. Kunayev with benefits at least as
favorable as those enjoyed by him under any pension, life insurance, medical,
health and accident, disability or other employee plans of the Company in which
he participated immediately prior to the Change in Control, or the taking of any
action by the Company that would materially reduce any of such benefits in
effect at the time of the Change in Control, unless such reduction relates to a
reduction in benefits applicable to all employees generally;

 

--------------------------------------------------------------------------------

(vii)

a material breach of this Agreement by the Company;

 

(viii)

a failure by the Company or its Board to recommend Dr. Kunayev for election to
the Board or failure by the Board to elect Dr. Kunayev as its Chairman.

 

Then, at the option of Dr. Kunayev, exercisable by him within ninety (90) days
of the occurrence of any of the foregoing events, Dr. Kunayev may resign from
employment with the Company (or, if involuntarily terminated, give notice of
intention to collect benefits under this Agreement) by delivering a notice in
writing (the “Notice of Termination”) to the Company and the provisions of
Section 5 of this Agreement shall apply, provided, however, that such
resignation by Dr. Kunayev shall become effective only if the Company does not
cure the relevant event (excluding the event listed in Section 4(a)(i)) within
thirty (30) days of such Notice of Termination.  Notwithstanding the foregoing,
any amounts payable upon a termination under this Section shall be paid only if
Dr. Kunayev actually terminates employment within two (2) years following the
initial existence of the above-referenced event(s) which gives rise to such
termination.

 

(b)

As used in this Agreement, “Change in Control” shall mean the occurrence of any
of the following:

 

(i)

If during the term of this Agreement any “person” or “group” which is not an
affiliate of the Company or Dr. Kunayev (as those terms are defined or used in
Section 13(d) of the Securities Exchange Act of 1934 (the “Exchange Act”), as
enacted and in force on the date hereof) is or becomes the “beneficial owner”
(as that term is defined in Rule 13d-3 under the Exchange Act, as enacted and in
force on the date hereof) of securities of the Company representing fifty one
percent (51%) or more of the combined voting power of the Company’s securities
then outstanding; or

(ii)

If during the term of this Agreement there occurs a merger, consolidation, share
exchange, division or other reorganization involving the Company and another
entity which is not an affiliate of the Company or Dr. Kunayev as defined by the
Exchange Act, in which the Company’s shareholders do not continue to hold a
majority of the capital stock of the resulting entity, or a sale, exchange,
transfer, or other disposition of substantially all of the assets of the Company
to another entity or other person which is not an affiliate of the Company or
Dr. Kunayev.

 

--------------------------------------------------------------------------------

(c)

Anything in this Agreement to the contrary notwithstanding, if Dr. Kunayev’s
employment with the Company is terminated by the Company prior to the date on
which a Change in Control occurs other than for Cause or Disability and it is
reasonably demonstrated that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect the
Change in Control or (ii) otherwise arose in connection with or anticipation of
the Change in Control, then for all purposes of this Section, the termination
shall deemed to have occurred upon a Change in Control and Dr. Kunayev will be
entitled to the compensation and benefits provided for in Section 6 hereof.
 Notwithstanding the foregoing, any benefits received by Dr. Kunayev as a result
of a termination of employment under this Section 4(c) shall be offset by any
benefits received by him under Section 6.

 

5. Rights in Event of Termination Following Changes in Control.

 

(a)

In the event that Dr. Kunayev delivers a Notice of Termination (as defined in
Section 4(a) of this Agreement) after the occurrence of a Change in Control or
if his employment terminates pursuant to Section 4(c):

 

(i)

he shall be entitled to receive a lump-sum cash payment within thirty (30) days
following the date of termination in an amount equal two (2) times his annual
base salary then in effect (or immediately prior to any reduction resulting in a
termination under Section 4(a)(iv));

(ii)

for the three (3) year period immediately following the date of termination, the
Company shall arrange to provide Dr. Kunayev (which includes his eligible
dependents) with health insurance benefits substantially similar to those which
he was receiving immediately prior to the date of termination.

6. Rights in Event of Termination Absent Change in Control.

 

(a)

In the event that Dr. Kunayev’s employment is terminated by the Company other
than for Cause or Disability or by Dr. Kunayev for Good Reason (as defined
below), and no Change in Control shall have occurred at the date of such
termination:

 

(i)

he shall be entitled to receive a lump-sum cash payment within thirty (30) days
following the date of termination in an amount equal one (1) times his annual
base salary then in effect; and

 

--------------------------------------------------------------------------------

(ii)

for the two (2) year period immediately following the date of termination, the
Company shall arrange to provide Dr. Kunayev (which includes his eligible
dependents) with health insurance benefits substantially similar to those which
he was receiving immediately prior to the date of termination;

(b)

Dr. Kunayev shall be considered to have terminated employment hereunder for
“Good Reason” if such termination of employment occurs absent a Change in
Control and is on account of a reduction in his annual base salary except for
(i) across-the-board salary reductions similarly affecting all salaried
employees of the Company or (ii) across-the-board salary reductions similarly
affecting all senior executive officers of the Company.  Dr. Kunayev’s right to
terminate employment for Good Reason shall be subject to the following
conditions: (i) any amounts payable upon a Good Reason termination shall be paid
only if he actually terminates employment within two (2) years following the
initial existence of the Good Reason event and (ii) he must provide written
notice to the Company of the Good Reason event within ninety (90) days of the
initial existence of the event and the Company must be given at least thirty
(30) days to remedy such situation.

 

7. Sale of Company’s Stock.

Dr. Kunayev shall not be eligible to receive severance benefits under Sections 5
or 6 of this Agreement if at any time during the term of this Agreement or two
(2) years thereafter he sells or otherwise disposes of a substantial portion of
his holding of the Company’s common stock. For the purpose of this Agreement
substantial is defined as 50% or more of Dr. Kunayev’s total shareholding
(direct or indirect) at the time of the Effective Date.

8. Requirement of Release.

 

Notwithstanding anything in this Agreement to the contrary, Dr. Kunayev’s
entitlement to any payments under this Agreement other than his accrued but
unpaid base compensation and any accrued but unpaid or otherwise vested benefits
under any benefit or incentive plan determined at the time of his termination of
employment shall be contingent upon his prior agreement with and signature to a
complete release and hold harmless agreement (in the form satisfactory to the
Company) which shall completely release the Company, its parent, affiliates,
officers, directors and employees (collectively the “Released Parties” and
individually a “Released Party”) and which shall forever waive all claims of any
nature that Dr. Kunayev may have against any Released Party, including without
limitation all claims arising out of his employment within the Company or the
termination of that employment.

9. Restrictive Covenants.  

 

(a)

During Dr. Kunayev’s employment with the Company and, if he receives severance
benefits under Sections 5 or 6 of this Agreement, for a period of two (2) years
thereafter:

 

--------------------------------------------------------------------------------

(i)

he shall not directly for himself or any third party, become engaged in any
business or activity which is directly in competition with any services or
products sold by, or any business or activity engaged in by, the Company or any
of its affiliates within the Republic of Kazakhstan; provided, however, that
this provision shall not restrict Dr. Kunayev from owning or investing in an
institution (including venture, partnership, or entity) so long as his aggregate
holdings in any such institution do not exceed 49% of the outstanding capital
stock of such institution. The restrictions of this Section 9 (i) shall not
apply to Dr. Kunayev’s shareholding interest with the Kazakhstan registered
company JSC KazakhstanCaspiShelf.

(ii)

he shall not solicit any person who was a customer of the Company or any of its
affiliates, or solicit potential customers who are or were identified through
leads developed during the course of employment with the Company, or otherwise
divert or attempt to divert any existing business of the Company or any of its
affiliates; and

(iii)

he shall not, directly for himself or any third party, solicit, induce, recruit
or cause another person in the employment of the Company or any of its
affiliates to terminate such employee’s employment for the purposes of joining,
associating, or becoming employed with any business or activity which is in
competition with any services or products sold, or any business or activity
engaged in, by the Company or any of its affiliates.

 

(b)

Dr. Kunayev agrees that he will not, while employed with the Company or at any
time thereafter for any reason, in any fashion, form or manner, either directly
or indirectly, divulge, disclose or communicate to any person, firm, corporation
or other business entity, in any manner whatsoever, any confidential information
or trade secrets concerning the business of the Company, including, without
limiting the generality of the foregoing, any customer lists or other customer
identifying information, the techniques, methods or systems of the Company’s
operation or management, any information regarding its financial matters, or any
other material information concerning the business of the Company, its manner of
operation, its plan or other material data. The provisions of this Section 9(b)
shall not apply to (i) information that is public knowledge other than as a
result of disclosure by Dr. Kunayev in breach of this Section 9(b), (ii)
information disseminated by the Company to third parties in the ordinary course
of business, (iii) information lawfully received by Dr. Kunayev from a third
party who, based upon inquiry by him, is not bound by a confidential
relationship to the Company, or (iv) information disclosed under a requirement
of law or as directed by applicable legal authority having jurisdiction over Dr.
Kunayev.

 

 

--------------------------------------------------------------------------------

(c)

Dr. Kunayev agrees that he will not, while employed with the Company or at any
time thereafter for any reason, in any fashion, form or manner, either directly
or indirectly, disparage or criticize the Company, or otherwise speak of the
Company, in any negative or unflattering way to anyone with regard to any
matters relating to his employment by the Company or the business or employment
practices of the Company. The Company agrees that it will not, in any fashion,
form or manner, either directly or indirectly, disparage or criticize Dr.
Kunayev or otherwise speak of Dr. Kunayev in any negative or unflattering way to
anyone with regard to any matters relating to his employment with the Company.
This Section shall not operate as a bar to (i) statements reasonably necessary
to be made in any judicial, administrative or arbitral proceeding, or (ii)
internal communications between and among the employees of the Company with a
job-related need to know about this Agreement or matters related to the
administration of this Agreement.

 

(d)

Dr. Kunayev understands that in the event of a material violation of any
provision of this Section 9 as determined in good faith by the Board, the
Company shall have the right to seek injunctive relief, in addition to any other
existing rights provided in this Agreement or by operation of law, without the
requirement of posting bond. Dr. Kunayev understands that the Company may
suspend future payments of the severance payments and benefits provided under
this Agreement; provided, however, that the Company shall provide him with
written notice of such suspension at least fifteen (15) days prior to the date
of such suspension. The remedies provided in this Section 9(d) shall be in
addition to any legal or equitable remedies existing at law or provided for in
any other agreement between Dr. Kunayev and the Company or any of its
affiliates, and shall not be construed as a limitation upon, or as an
alternative or in lieu of, any such remedies. If any provisions of Section 9
shall be determined by a court of competent jurisdiction to be unenforceable in
part by reason of it being too great a period of time or covering too great a
geographical area, it shall be in full force and effect as to that period of
time or geographical area determined to be reasonable by the court.

 

(e)

Dr. Kunayev acknowledges that the provisions of Section 9 shall extend to any
offices or facilities of any business that becomes an affiliate of or successor
to the Company or any of its affiliates on account of such Change in Control.

 

(f)

Dr. Kunayev agrees that he will not act in any way or manner that might be
interpreted as him seeking to sell or otherwise dispose of his disclosed stake
in the Company, except as might be in the normal course of a business
transaction involving the Company.

 

10. Additional Covenants of Dr. Kunayev.

 

(a)

Employee Work.  All written and graphic materials, computer software,
inventions, discoveries, patents, patent applications developed, authored,
prepared, conceived or made by Dr. Kunayev during the term ofhisemployment
hereunder and which are related to or are the product of the tasks, assignments
and performance by him of the duties of his employment and relate to the
Business (defined below) of the Company or any of its affiliates (collectively,
“Employee Work”) shall be the sole property of the Company and, to the extent
applicable, shall be “work made for hire” under and as defined in the Copyright
Act of 1976, 17 U.S.C. §1 et seq.  For purposes of this subsection (a), the term
“Business” shall mean providing and/or developing financial services.  Dr.
Kunayev hereby agrees to disclose promptly to the Company all Employee Work and
hereby agrees to assign to the Company all right, title and interest in and to
such Employee Work and shall execute all such documents and instruments as the
Company may reasonably determine are necessary or desirable in order to give
effect to this subsection or to preserve, protect or enforce the Company’s
rights with respect to any Employee Work.

 

--------------------------------------------------------------------------------

(b)

Return of Company Property.  Promptly after termination of Dr. Kunayev’s
employment hereunder for any reason, Dr. Kunayev orhispersonal representative
shall return to the Company all property of the Company then inhispossession,
including without limitation papers, documents, computer disks, vehicles, keys,
credit cards and confidential information, and shall neither make nor retain
copies of the same.  

 

11. Representations and Warranties of Dr. Kunayev.  

 

Dr. Kunayev hereby represents and warrants to the Company thatheis not a party
to or otherwise subject to or bound by any contract, agreement, understanding,
legal proceeding, order, judgment, or otherwise which would limit or otherwise
adversely affecthis ability to serve as Chairman of the Board, as a Director, or
to otherwise perform his duties hereunder or which would be breached or violated
by his execution and delivery of this Agreement or by the performance of his
duties hereunder. Dr. Kunayev further represents and warrants that his
employment by the Company will not require him to disclose or use any
confidential information belonging to prior employers or other persons or
entities.  

12. Notice.  

 

Any notice required to be provided to Dr. Kunayev hereunder shall be given to
him in writing by certified mail, return receipt requested, or by Federal
Express, addressed to him at the address of record with the Company, or at such
other place as he may from time-to-time designate in writing.  Any notice which
Dr. Kunayev is required to give to the Company hereunder shall be given in
writing by certified mail, return receipt requested, or by Federal Express,
addressed to the Senior Human Resources Officer at its principal office.  The
dates of mailing any such notice shall be deemed to be the date of delivery
thereof.

13. Arbitration.

 

The parties hereby specifically agree that any controversy or claim arising out
of or relating to this Employment Agreement, or the breach thereof, shall be
finally resolved by arbitration administered by the American Arbitration
Association under its Employment Dispute Resolution Rules, and judgment on the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. There shall be three arbitrators, named in accordance with
such rules. Absent the agreement between the Company and Dr. Kunayev at the time
of such dispute, arbitration shall be conducted in English language in Salt Lake
City, Utah in accordance with the Unites States Arbitration Act and the
arbitrators shall decide the dispute in accordance with the substantive law of
the state of Utah.

 

--------------------------------------------------------------------------------

14. Miscellaneous.  

The validity or enforceability of any provision hereof shall in no way affect
the validity or enforceability of any other provision.  This Agreement embodies
the entire Agreement between the parties hereto and supersedes any and all prior
or contemporaneous, oral or written understandings, negotiations, or
communications on behalf of such parties.  This Agreement may be executed in
several counterparts, each of which shall be deemed original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
delivered by telefax, and such telefax copy shall be as effective as delivery of
a manually executed counterpart.  The waiver by either party of any breach or
violation of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach or violation hereof.  All compensation and
benefits provided in this Agreement shall, to the extent required by law, be
subject to federal, state, and local tax withholding.  This Agreement is
executed in and shall be governed by and construed in accordance with the laws
of the State of Utah without giving effect to any conflict of laws provision.
 This Agreement shall be amended only by written agreement of both parties
hereto.

15. Survival.

 

Notwithstanding the termination of this Agreement, the provisions which specify
continuing obligations, compensation and benefits, and rights shall remain in
effect until such time as all such obligations are discharged, all such
compensation and benefits are received, and no party or beneficiary has any
remaining actual or contingent rights under this Agreement.

 

16. Successors; Binding Agreement.

 

(a)

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the
businesses or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  Failure by the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall constitute a breach of this Agreement.  As used in
this Agreement, the “Company” shall mean the Company as defined previously and
any successor to its respective businesses or assets as aforesaid which assumes
and agrees to perform this Agreement by operation of law or otherwise.

(b)

This Agreement shall inure to the benefit of, and be enforceable by, Dr. Kunayev
and the Company, and their respective personal or legal representatives,
executors, administrators, heirs, distributees, devisees, legatees, successors
and permitted assigns.  If Dr. Kunayev should die after a Notice of Termination
is delivered by him, or following termination of his employment without Cause,
and any amounts would be payable to Dr. Kunayev under this Agreement if he had
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to Dr. Kunayev’s devisee, legatee, or other designee, or, if
there is no such designee, to Dr. Kunayev’s estate.

 

--------------------------------------------------------------------------------

17. Assignment.

 

This Agreement shall not be assignable by either party hereto, except by the
Company to any successor in interest to the business of the Company, provided
that the Company (if it remains a separate entity) shall remain fully liable
under this Agreement for all obligations, payments and otherwise.

18. No Mitigation or Offset.  

 

In the event of termination of Dr. Kunayev’s employment, he will be under no
obligation to seek other employment and there will be no offset against any
payment or benefit provided for in this Agreement on account of any remuneration
or benefits from any subsequent employment that he may obtain.

19. Legal Fees.  

 

The Company shall reimburse Dr. Kunayev for all reasonable legal fees and
expenses incurred by him in attempting to obtain or enforce rights or benefits
provided by this Agreement, if, with respect to any such right or benefit, he is
successful in obtaining or enforcing such right or benefit (including by
negotiated settlement).  

20. Excise Tax Matters.

 

Notwithstanding anything in this Agreement to the contrary, in the event the
payments and benefits payable hereunder to or on behalf of Dr. Kunayev, when
added to all other amounts and benefits payable to or on behalf of Dr. Kunayev,
would result in the imposition of an excise tax under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), the amounts and benefits
payable hereunder shall be reduced to such extent as may be necessary to avoid
such imposition.  All calculations required to be made under this subsection
will be made by the Company’s independent public accountants, subject to the
right of Dr. Kunayev’s representative to review the same.  The parties recognize
that the actual implementation of the provisions of this subsection are complex
and agree to deal with each other in good faith to resolve any questions or
disagreements arising hereunder.

21. Application of Code Section 409A.  

 

Shall at any time any payment under this Agreement become subject to the US tax
jurisdiction or application of the Code the following sections shall apply.

(a)

Notwithstanding anything in this Agreement to the contrary, the receipt of any
benefits under this Agreement as a result of a termination of employment shall
be subject to satisfaction of the condition precedent that Dr. Kunayev undergo a
“separation from service” within the meaning of Treas. Reg. § 1.409A-1(h) or any
successor thereto.  In addition, if a payment or benefit is considered to be a
deferral of compensation subject to Code Section 409A and Dr. Kunayev is deemed
to be a “specified employee” within the meaning of that  term under Code 
Section 409A(a)(2)(B),  then with  regard to any  payment or  the provisions of
any benefit

 

--------------------------------------------------------------------------------

that is required to be delayed pursuant to Code Section 409A(a)(2)(B), such
payment or benefit shall not be made or provided prior to the earlier of (i) the
expiration of the six (6) month period measured from the date of his “separation
from service” (as such term is defined in Treas. Reg. § 1.409A-1(h)), or (ii)
the date of his death (the “Delay Period”).  Within ten (10) days following the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to Dr.
Kunayev in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.  Notwithstanding the foregoing, to the extent that
the foregoing applies to the provision of any ongoing welfare benefits to Dr.
Kunayev that would not be required to be delayed if the premiums therefore were
paid by him, Dr. Kunayev shall pay the full costs of premiums for such welfare
benefits during the Delay Period and the Company shall pay Dr. Kunayev an amount
equal to the amount of such premiums paid by him during the Delay Period within
ten (10) days after the conclusion of such Delay Period.

(b)

Except as otherwise expressly provided herein, to the extent any expense
reimbursement or other in-kind benefit is determined to be subject to Code
Section 409A, the amount of any such expenses eligible for reimbursement or
in-kind benefits in one calendar year shall not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year (except under any
lifetime limit applicable to expenses for medical care), in no event shall any
expenses be reimbursed or in-kind benefits be provided after the last day of the
calendar year following the calendar year in which Dr. Kunayev incurred such
expenses or received such benefits, and in no event shall any right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.

(c)

Any payments made pursuant to Sections 5 and 6, to the extent of payments made
from the date of termination of Dr. Kunayev’s employment through March 15th of
the calendar year following such termination, are intended to constitute
separate payments for purposes of Treas. Reg. §1.409A-2(b)(2) and thus payable
pursuant to the “short-term deferral” rule set forth in Treas. Reg.
§1.409A-1(b)(4); to the extent such payments are made following said March 15th,
they are intended to constitute separate payments for purposes of Treas. Reg.
§1.409A-2(b)(2) made upon an involuntary termination from service and payable
pursuant to Treas. Reg. §1.409A-1(b)(9)(iii), to the maximum extent permitted by
said provision.  Notwithstanding the foregoing, if the Company determines that
any other payments hereunder fail to satisfy the distribution requirement of
Code section 409A(a)(2)(A), the payment of such benefit shall be delayed to the
minimum extent necessary so that such payments are not subject to the provisions
of Code section 409A(a)(1).

(d)

To the extent it is determined that any benefits described in Sections 6(a)(ii)
or 7(a)(ii) are taxable to Dr. Kunayev, they are intended to be payable pursuant
to Treas. Reg. §1.409A-1(b)(9)(v), to the maximum extent permitted by said
provision.

 

--------------------------------------------------------------------------------

22. Recovery of Bonuses and Incentive Compensation.

 

(a)

Notwithstanding anything in this Agreement to the contrary, all bonuses and
incentive compensation paid hereunder (whether in stock or in cash) shall be
subject to recovery by the Company in the event that such bonuses or incentive
compensation is based on materially inaccurate financial statements (which
includes, but is not limited to, statements of earnings, revenues, or gains) or
other materially inaccurate performance metric criteria; provided that a
determination as to the recovery of a bonus or incentive compensation shall be
made within twelve (12) months following the date such bonus or incentive
compensation was paid (or such longer period as required by EESA).

 

(b)

In the event that the Board determines by at least a majority vote that a bonus
or incentive compensation payment to Dr. Kunayev is recoverable, Dr. Kunayev
shall reimburse all or a portion of such bonus or incentive compensation, to the
fullest extent permitted by law, as soon as practicable following written notice
to him by the Company of the same.

 

SIGNATURES

 

 

CASPIAN SERVICES, INC.

 

By: /s/ Kerry T. Doyle

Name: Kerry T. Doyle

Title: CEO & President

 

 

CHAIRMAN:

By: /s/ Mirgali S. Kunayev

Name: Mirgali S. Kunayev

 

 

 